

Exhibit 10.6






SAVINGS RESTORATION PLAN
FOR NISOURCE INC. AND AFFILIATES
As Amended and Restated Effective November 1, 2020








82987014v.7 0026256/00034




--------------------------------------------------------------------------------









TABLE OF CONTENTS
Page
ARTICLE I. BACKGROUND AND PURPOSE    1
1.1.    Background    1
1.2.    Purpose    1
ARTICLE II. DEFINITIONS    1
2.1.    Account    1
2.2.    Affiliate    1
2.3.    Basic Plan    2
2.4.    Beneficiary    2
2.5.    Benefits Committee    2
2.6.    Board    2
2.7.    Code    2
2.8.    Company    2
2.9.    Compensation    2
2.10.    Compensation Committee    2
2.11.    DCP    2
2.12.    Disability    2
2.13.    Effective Date    2
2.14.    Eligible Employee    2
2.15.    Employer    2
2.16.    ERISA    3
2.17.    In-Service Withdrawal    3
2.18.    Limits    3
2.19.    Participant    3
2.20.    Plan    3
2.21.    Plan Administrator    3
2.22.    Plan Year    3
2.23.    Post-2004 Account    3
2.24.    Pre-2005 Account    3
2.25.    Separation from Service    3
2.26.    Specified Employee    3
2.27.    Unforeseeable Emergency    4
1



--------------------------------------------------------------------------------









2.28.    Valuation Date    4
ARTICLE III. ELIGIBILITY AND PARTICIPATION    4
3.1.    Eligibility    4
3.2.    Participation    4
3.3.    Continuation of Participation    4
3.4.    Amendment of Eligibility Criteria    4
ARTICLE IV. ACCOUNTS    4
4.1.    Account    4
4.2.    Employer Credits    5
4.3.    Timing of Credits; Withholding    7
4.4.    Determination of Account    7
4.5.    Statement of Account    7
ARTICLE V. INVESTMENTS    7
5.1.    Investment Options    7
5.2.    Election of Investment Options    8
5.3.    Allocation of Investment Options    8
5.4.    No Actual Investment    8
ARTICLE VI. PAYMENTS AND DISTRIBUTIONS    8
6.1.    Distributions/Events Generally    8
6.2.    In-Service Withdrawals    9
6.3.    Distributions After Separation from Service    9
6.4.    Unforeseeable Emergency Distributions    12
6.5.    Automatic Cash-Out    12
6.6.    Special Payment Election by December 31, 2006, for Code Section 409A
Transition Relief    12
6.7.    Withholding for Taxes    13
ARTICLE VII. BENEFICIARY DESIGNATION    13
7.1.    Beneficiary Designation    13
7.2.    No Beneficiary Designation    13
ARTICLE VIII. PLAN ADMINISTRATION    13
8.1.    Allocation of Duties to Committees    13
8.2.    Agents    13
8.3.    Information Required by Plan Administrator    14
8.4.    Binding Effect of Decisions    14
2



--------------------------------------------------------------------------------









ARTICLE IX. CLAIMS PROCEDURE    14
9.1.    Claim    14
9.2.    Review of Claim    14
9.3.    Notice of Denial of Claim    14
9.4.    Reconsideration of Denied Claim    15
9.5.    Employer to Supply Information    15
ARTICLE X. PLAN AMENDMENT AND TERMINATION    15
10.1.    Plan Amendment    15
10.2.    Partial Plan Termination    16
ARTICLE XI. MISCELLANEOUS PROVISIONS    16
11.1.    Unfunded Plan    16
11.2.    Company and Employer Obligations    16
11.3.    Unsecured General Creditor    16
11.4.    Trust Fund    17
11.5.    Nonalienation of Benefits    17
11.6.    Indemnification    17
11.7.    No Enlargement of Employee Rights    18
11.8.    Protective Provisions    18
11.9.    Governing Law    18
11.10.    Validity    18
11.11.    Notice    18
11.12.    Successors    19
11.13.    Incapacity of Recipient    19
11.14.    Unclaimed Benefit    19
11.15.    Tax Compliance and Payouts    19
11.16.    General Conditions    21
Exhibit A    History of the Plan    23
Exhibit B    Summary of Payment Terms    25






3




--------------------------------------------------------------------------------



SAVINGS RESTORATION PLAN
FOR NISOURCE INC. AND AFFILIATES
ARTICLE I.


BACKGROUND AND PURPOSE
i..Background. The Savings Restoration Plan for NiSource, Inc. and Affiliates is
maintained to provide deferred compensation for a select group of management or
highly compensated employees of NiSource, Inc. and participating affiliates. The
history of the Plan’s amendments and restatements is attached as Exhibit A.
ii..Purpose. The purpose of the Plan is to provide for the payment of savings
restoration benefits to employees of NiSource Inc. and Affiliates, whose
benefits under the Basic Plan are subject to the Limits or affected by deferrals
into the DCP, so that the total savings plan benefits of such employees shall be
determined on the same basis as is applicable to all other employees of the
Company. The Plan is adopted solely (1) for the purpose of providing benefits to
Participants in the Plan and their Beneficiaries in excess of the Limits imposed
on qualified plans by Code Section 401(a)(17) and any other Code Sections, by
restoring benefits to such Plan Participants and Beneficiaries that are no
longer available under the Basic Plan as a result of the Limits, and (2) for the
purpose of restoring benefits to Plan Participants and Beneficiaries that are no
longer available under the Basic Plan as a result of the Participant’s deferrals
into the DCP.
ARTICLE II.


DEFINITIONS
For the purposes of the Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise. Except when otherwise
required by the context, any masculine terminology in this document shall
include the feminine, and any singular terminology shall include the plural.
Defined terms used in the Plan that are not defined in this Article or elsewhere
in the Plan but are defined in the Basic Plan shall have the meanings assigned
to them in the Basic Plan. The headings of Articles and Sections are included
solely for convenience, and if there is any conflict between such headings and
the text of the Plan, the text shall control.
i..Account. The device used by an Employer to measure and determine the amount
to be paid under the Plan. Each Account shall be divided into a Pre-2005 Account
containing contributions to the Plan earned and vested prior to January 1, 2005,
and a Post-2004 Account containing contributions to the Plan earned and/or
vested on or after January 1, 2005.
ii..Affiliate. Any corporation that is a member of a controlled group of
corporations (as defined in Code Section 414(b)) that includes the Company; any
trade or business (whether or not incorporated) that is under common control (as
defined in Code Section 414(c)) with the Company; any organization (whether or
not incorporated) that is a member of an affiliated



--------------------------------------------------------------------------------









service group (as defined in Code Section 414(m)) that includes the Company; any
leasing organization, to the extent that its employees are required to be
treated as if they were employed by the Company pursuant to Code Section 414(n)
and the regulations thereunder; and any other entity required to be aggregated
with the Company pursuant to regulations under Code Section 414(o). An entity
shall be an Affiliate only with respect to the existing period as described in
the preceding sentence.
iii..Basic Plan. The NiSource Inc. Retirement Savings Plan, as amended and
restated effective January 1, 2018, and as further amended from time to time (or
as amended and restated for any prior period to the extent the provisions of the
Plan refer to such prior period for the Basic Plan).
iv..Beneficiary. The person, persons or entity entitled to receive any Plan
benefits payable after a Participant’s death, as elected by a Participant under
the Basic Plan.
v..Benefits Committee. The NiSource Benefits Committee.
vi..Board. The Board of Directors of NiSource Inc.
vii..Code. The Internal Revenue Code of 1986, as amended from time to time.
viii..Company. NiSource Inc.
ix..Compensation. Compensation as defined under the Basic Plan for purposes of
determining Pre-Tax Contributions, Roth Contributions, and Matching
Contributions under the Basic Plan. For purposes of calculating Employer credits
to Participant Accounts under this Plan, Compensation may exceed the
Compensation Limit under Code Section 401(a)(17)(B) and shall not be impacted by
any other Limit.
x..Compensation Committee. The Compensation Committee of the Board of Directors
of the Company.
xi..DCP. The Columbia Energy Group Deferred Compensation Plan on or prior to
December 31, 2003, and, thereafter, the NiSource Inc. Executive Deferred
Compensation Plan, as further amended from time to time.
xii..Disability. A condition that (a) causes a Participant, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, to receive income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company or an Affiliate or (b) causes a Participant to be eligible to receive
Social Security disability payments.
xiii..Effective Date. November 1, 2020, the date on which the provisions of this
amended and restated Plan become effective, except as otherwise provided herein.
2



--------------------------------------------------------------------------------









xiv..Eligible Employee. An employee who is one of a select group of management
or highly compensated employees of the Employer who satisfy the criteria
established by the Compensation Committee in accordance with this Plan.
xv..Employer. The Company or any Affiliate that maintains or adopts the Basic
Plan for the benefit of its eligible Employees.
xvi..ERISA. The Employee Retirement Income Security Act of 1974, as amended.
xvii..In-Service Withdrawal. A distribution from a Participant’s Pre-2005
Account before that Participant’s Separation from Service made in accordance
with the Participant’s written election under Article V of this Plan.
xviii..Limits. The limits imposed on tax qualified retirement plans by Code
Sections 415 and 401(a)(17) and any other Code Sections.
xix..Participant. Any Eligible Employee who is participating in the Plan in
accordance with its provisions.
xx..Plan. The Savings Restoration Plan for NiSource Inc. and Affiliates
(formerly known as the Savings Restoration Plan for the Columbia Energy Group,
and before that as the Thrift Restoration Plan for the Columbia Energy Group),
as set forth herein and as amended from time to time.
xxi..Plan Administrator. The Benefits Committee or such delegate of the Benefits
Committee delegated to carry out the administrative functions of the Plan.
xxii..Plan Year. The 12-month period commencing each January 1 and ending the
following December 31.
xxiii..Post-2004 Account. The portion of a Participant’s Account equal to the
excess of (1) the balance of the Participant’s Account determined as of a
Participant’s date of Separation from Service after December 31, 2004, over (2)
the Pre-2005 Account, to which the Participant would be entitled under the Plan
if he voluntarily separated from service without cause as of such date and
received a full payment of benefits from the Plan on the earliest possible date
allowed under the Plan following his Separation from Service.
xxiv..Pre-2005 Account. The portion of a Participant’s Account determined as of
December 31, 2004, adjusted to reflect earnings (or losses) credited to such
balance from and after such date.
xxv..Separation from Service. A termination of services provided by a
Participant to his or her Employer, whether voluntarily or involuntarily,
consistent with Code Section 409A and the guidance promulgated thereunder.
xxvi..Specified Employee. A Participant who is in job scope level C2 or above
with respect to any Employer that employs him or her; provided that if at any
time the total number of
3



--------------------------------------------------------------------------------









employees in job category C2 and above is less than 50, a Specified Employee
shall include any employee who meets the definition of “key employee” set forth
in Code Section 416(i) (without reference to paragraph 5 of Code Section
416(i)). A Participant shall be deemed to be a Specified Employee with respect
to a Separation from Service that occurs during a calendar year if he or she is
a Specified Employee on September 30 of the preceding calendar year. The
Benefits Committee shall determine which Participants are Specified Employees in
accordance with the guidance promulgated under Code Section 409A.
xxvii..Unforeseeable Emergency. A severe financial hardship to a Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse or a dependent (as defined in Code Section 152(a)), of the Participant,
loss of the Participant’s property due to casualty or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.
xxviii..Valuation Date. The close of business of each business day.
ARTICLE III.


ELIGIBILITY AND PARTICIPATION
i..Eligibility. On and after January 1, 2012, eligibility to participate in the
Plan shall be limited to an employee in job scope level C2 or above. On and
after October 22, 2012, eligibility to participate in this Plan additionally
shall include any employee in job scope level D1 or D2 who completed an election
form under the DCP in 2011 to make deferrals related to services performed in
the Plan Year beginning January 1, 2012; provided however, that such an employee
will be eligible to receive only the Profit Sharing Contribution Credits
described in Section 4.2(b) and the Next-Gen Contribution Credits described in
Section 4.2(c), to the extent described in such subsections, and will remain
eligible to participate in this Plan and receive such contributions after the
2012 Plan Year only if he or she completes an election form under the DCP in
each successive Plan Year after 2012 and otherwise remains eligible to continue
to participate in the DCP in each successive Plan Year after 2012.
ii..Participation. The Plan Administrator shall inform each Employee of his or
her eligibility to participate in the Plan as soon as practicable but before the
earliest date such Employee’s participation could become effective. An Eligible
Employee becomes a Participant when the Employer credits the Participant’s
Account with the Employer credits described in Article IV of this Plan.
iii..Continuation of Participation. A Participant shall remain a Participant so
long as his or her Account has not been fully distributed to him or her.
iv..Amendment of Eligibility Criteria. The Compensation Committee may, in its
discretion, change the criteria for eligibility for any reason, provided,
however, that no change in the criteria for eligibility shall be effective
unless such changes are (a) within guidelines established by the Compensation
Committee or (b) approved by the Compensation Committee.
4



--------------------------------------------------------------------------------









Eligibility for participation in one year does not guarantee eligibility to
participate in any future year.
ARTICLE IV.


ACCOUNTS
i..Account. The Employer credits, as described in Sections 4.2 and 4.3, and
earnings thereon, shall be credited to the Participant’s Account. The Account
shall be a bookkeeping device utilized for the sole purpose of determining the
benefits payable under the Plan and shall not constitute a separate fund of
assets.
ii..Employer Credits.
(1)Matching Contribution Credits. The amount of Employer credits related to
Matching Contributions for a Participant eligible to receive such contributions
under Section 3.1 shall equal (1) minus (2) below:
(a)The total amount of Matching Contributions that would otherwise have been
contributed to the Basic Plan for the Participant during all years in which the
Participant participated in the Basic Plan without regard to the Limits;
(b)The actual amount of Matching Contributions that have been contributed to the
Basic Plan for the Participant.
In addition to making the credits related to Matching Contributions described
above, the Employer also will make the following true-up credit. If (i) the
allocation period under the Basic Plan is shorter than the Plan Year, and (ii)
on the last day of the Plan Year, the amount of Matching Contributions under the
Basic Plan is less than the amount of Matching Contributions that would have
been made had the allocation period for Matching Contributions been the Plan
Year, then the Employer will make an additional credit to a Participant’s
Account. This credit will be in the amount necessary to make the Employer credit
related to Matching Contributions equal to the amount of Employer credits
related to Matching Contributions that would have been made had the allocation
period been the Plan Year. Notwithstanding the foregoing, an Employer shall make
this true-up credit only for Participants who are employed with the Employer on
the last day of the Plan Year and Participants who experienced a Separation from
Service before the last day of the Plan Year due to death, Disability, or
retirement.
(2)Profit Sharing Contribution Credits. Employer credits pursuant to this
Section 4.2(b) shall be reflected in the Plan for all Participants in the Plan
on or after such date, including the following: (1) those who received
5



--------------------------------------------------------------------------------









Profit Sharing Contributions to the Basic Plan for 2010 or later that were
subject to the Limits, or (2) those who otherwise had Profit Sharing
Contributions limited or adjusted under the Basic Plan on or after January 1,
2011. The amount of Employer credits related to Profit Sharing Contributions for
a Participant shall equal (1) minus (2) below:
(a)The total amount of Profit Sharing Contributions that otherwise would have
been contributed to the Basic Plan for the Participant during all years in which
the Participant participated in the Basic Plan, as determined by Compensation as
defined under this Plan without regards to the Limits;
(b)The actual amount of Profit Sharing Contributions that have been contributed
to the Basic Plan for the Participant.
Notwithstanding the foregoing, a Participant who is in job scope level D1 or D2
shall receive an amount of Employer credits related to Profit Sharing
Contributions equal to the difference between (1) minus (2) below:
(c)The total amount of Profit Sharing Contributions that otherwise would have
been contributed to the Basic Plan for the Participant during all years in which
the Participant participated in the Basic Plan, had Profit Sharing Contributions
been calculated using this Plan’s definition of Compensation;
(d)The actual amount of Profit Sharing Contributions that have been contributed
to the Basic Plan for the Participant.
This amount shall be credited to any applicable Participant regardless of
whether such Participant has signed a written agreement to participate in this
Plan.
(3)Next-Gen Contribution Credits. With respect to a Participant who is
classified by the Employer as an “exempt employee” and who is hired or rehired
on or after January 1, 2010, the amount of Employer credits for a Participant
shall equal (1) minus (2) below:
(a)The total amount of the Employer Contribution that otherwise would have been
contributed to the Basic Plan in an amount equal to 3% of the Participant’s
Compensation (as defined under this Plan) without regard to the Limits;
(b)The actual amount of the Employer Contribution under the Basic Plan that was
contributed to the Participant in an amount equal to
6



--------------------------------------------------------------------------------









3% of the Participant’s Compensation (as defined under the Basic Plan).
This amount shall be credited to any applicable Participant in addition to any
amounts he or she may be entitled to under Sections 4.2(a) and 4.2 (b) of this
Plan and regardless of whether such Participant has signed a written agreement
to participate in this Plan.
Notwithstanding the foregoing, a Participant who is in job scope level D1 or D2
shall receive an amount of Employer credits equal to the difference between (1)
minus (2) below:
1.The total amount of the Employer Contribution that otherwise would have been
contributed to the Basic Plan in an amount equal to 3% of the Participant’s
Compensation (as defined under this Plan);
2.The actual amount of the Employer Contribution under the Basic Plan that was
contributed to the Participant in an amount equal to 3% of the Participant’s
Compensation (as defined under the Basic Plan).
This amount shall be credited to any applicable Participant regardless of
whether such Participant has signed a written agreement to participate in this
Plan.
a.Timing of Credits; Withholding. The Employer credits shall be made to the
Participant’s Account annually, at such time determined by the Plan
Administrator. Any withholding of taxes or other amounts that is required by
federal, state, or local law shall be withheld from the Participant’s
nondeferred Compensation to the maximum extent possible and any remaining amount
shall reduce the amount credited to the Participant’s Account.
b.Determination of Account. Each Participant’s Account as of each Valuation Date
shall consist of the balance of the Account as of the immediately preceding
Valuation Date, adjusted as follows:
1.New Employer Credits. The Account shall be increased by any Employer credits
made in accordance with Sections 4.2 or 4.3, as applicable, since such preceding
Valuation Date.
2.Distributions. The Account shall be reduced by any benefits distributed from
the Account to the Participant since such preceding Valuation Date.
3.Valuation of Account. The Account shall be increased or decreased by the
aggregate earnings, gains and losses on such Account since such preceding
7



--------------------------------------------------------------------------------









Valuation Date, based on the manner in which the Participant’s Account has been
hypothetically allocated among the investment options selected by the
Participant.
c.Statement of Account. The Plan Administrator shall give to each Participant a
statement showing the balance in the Participant’s Account periodically at such
times as may be determined by the Plan Administrator, in written or electronic
form.
ARTICLE V.


INVESTMENTS
d.Investment Options. Amounts credited hereunder to the Account of a Participant
shall be invested as such Participant elects among the investment choices
provided to the Participant.
The investment options shall be determined by the Plan Administrator from time
to time in its sole and absolute discretion. As necessary, the Plan
Administrator may, in its sole discretion, discontinue, substitute or add an
investment option. Each such action will take effect on such date established by
the Plan Administrator.
e.Election of Investment Options. A Participant, in connection with his or her
payment election under Article VI of this Plan, shall elect one or more of the
previously described investment options, as applicable, to be used to determine
the amounts to be credited or debited to his or her Account. If a Participant
does not elect any investment options, the Participant’s Account shall
automatically be allocated into the lowest-risk investment option, as determined
by the Plan Administrator, in its sole discretion. The Participant may (but is
not required to) elect to add or delete one or more investment options to be
used to determine the amounts to be credited or debited to his or her Account,
or to change the portion of his or her Account allocated to each previously or
newly elected investment option. If an election is made in accordance with the
previous sentence, it shall apply as of the first business day deemed reasonably
practicable by the Plan Administrator, in its sole discretion, and shall
continue thereafter for each subsequent day in which the Participant
participates in the Plan, unless changed in accordance with the previous
sentence. Notwithstanding the foregoing, the Plan Administrator, in its sole
discretion, may impose limitations on the frequency with which one or more of
the investment options elected in accordance with this Section may be added or
deleted by such Participant; furthermore, the Plan Administrator, in its sole
discretion, may impose limitations on the frequency with which the Participant
may change the portion of his or her Account allocated to each previously or
newly elected investment option.
f.Allocation of Investment Options. In making any election related to investment
options, the Participant shall specify, in increments specified by the Plan
Administrator, the percentage of his or her Account or investment option, as
applicable, to be allocated or reallocated.
8



--------------------------------------------------------------------------------









g.No Actual Investment. Notwithstanding any other provision of this Plan that
may be interpreted to the contrary, the investment options are to be used for
measurement purposes only, and a Participant’s election of any such investment
option, the allocation of his or her Account thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account shall not be considered or construed in any manner as an
actual investment of his or her Account in any such investment option. In the
event that the Company, in its own discretion, decides to invest funds in any or
all of the investments on which the investment options are based, no Participant
shall have any rights in or to such investments themselves. Without limiting the
foregoing, a Participant’s Account shall at all times be a bookkeeping entry
only and shall not represent any investment made on his or her behalf by the
Company; the Participant shall at all times remain an unsecured creditor of the
Company.
ARTICLE VI.


PAYMENTS AND DISTRIBUTIONS
h.Distributions/Events Generally. Participants generally will not be entitled to
receive a distribution of their Account balance until they experience a
Separation from Service with the Employer for any reason. A Participant may
receive a distribution before Separation from Service, however, in accordance
with this Article VI, upon (1) an Unforeseeable Emergency that occurs before
Separation from Service, or (2) a year that has been designated by the
Participant only with respect to his Pre-2005 Account balance that occurs before
Separation from Service. The distribution events and payment terms provided in
this Article VI are summarized in Exhibit B.
i.In-Service Withdrawals. This section applies only to a Participant’s Pre-2005
Account balance.
4.General Payments. Subject to the limitations of paragraph (b) below, a
Participant, by filing a written request with the Plan Administrator, may, while
employed by an Employer or an Affiliate, elect to withdraw 33%, 67% or 100% of
his or her Pre-2005 Account.
5.Limitation on In-Service Withdrawals. Any In-Service Withdrawal under
paragraph (a) of this Section 6.2 shall be subject to a 10% early distribution
penalty. In addition, the following conditions shall apply to In-Service
Withdrawals:
1.Only one In-Service Withdrawal shall be permitted in any 12-month period.
2.In-Service Withdrawals shall require suspension of Employer credits (but not
credits of earnings or losses) under the Plan for a period of time varying with
the percentage of the value of the Participant’s Pre-2005 Account that is
withdrawn, according to the following schedule:
9



--------------------------------------------------------------------------------










PercentageSuspensionUp to 33%2 months34 - 67%4 months68 - 100%
6 months



This suspension shall not affect a Participant’s participation in the Basic Plan
nor the basis for determining the Employer contributions or Participant Pre-tax
Contributions under the Basic Plan.
j.Distributions After Separation from Service.
6.Generally. If a Participant experiences a Separation from Service, the
provisions of this Section 6.3 shall apply to the distribution of the
Participant’s Account.
7.Pre-2005 Account.
1.Form of Payment of Pre-2005 Account. The Pre-2005 Account payable under the
Plan to a Participant or his or her spouse, Beneficiary, or legal representative
shall be paid in the same form under which the Basic Plan benefit is payable to
the Participant or his or her spouse, Beneficiary, or legal representative. The
Participant’s election under the Basic Plan of any optional form of payment of
his or her Basic Plan benefit (with the valid consent of his or her surviving
spouse where required under the Basic Plan) shall also be applicable to the
payment of his or her Pre-2005 Account under the Plan.
2.Timing of Payment of Pre-2005 Account. Payment of the Pre-2005 Account under
the Plan to a Participant or his or her spouse, Beneficiary, or legal
representative under the Plan shall commence on the same date as payment of the
benefit to the Participant or his or her spouse, Beneficiary, or legal
representative under the Basic Plan commences. Any election under the Basic Plan
made by the Participant with respect to the commencement of payment of his or
her benefit under the Basic Plan shall also be applicable with respect to the
commencement of payment of his or her Pre-2005 Account under the Plan.
3.Approval by Plan Administrator. Notwithstanding the provisions of paragraphs
(i) and (ii) above, an election made by the Participant under the Basic Plan
with respect to the form of payment of his or her Pre-2005 Account thereunder
(with the valid consent of his or her surviving spouse where required under the
Basic Plan), or the date for commencement of payment thereof,
10



--------------------------------------------------------------------------------









shall not be effective with respect to the form of payment or date for
commencement of payment of his or her Pre-2005 Account under the Plan unless
such election is expressly approved in writing by the Plan Administrator. If the
Plan Administrator shall not approve such election in writing, then the form of
payment or date for commencement of payment of the Participant’s Pre-2005
Account under the Plan shall be selected by the Plan Administrator at its sole
discretion.
8.Post-2004 Account.
4.Form of Payment of Post-2004 Account. The Post-2004 Account shall be payable
in a form elected by a Participant no later than December 31, 2005. In the case
of an Eligible Employee who becomes a Participant on or after January 1, 2005,
an election with respect to the form of payment of a Post-2004 Account shall be
made at such time prescribed by the Plan Administrator, which shall end no later
than December 31st of the year preceding the Plan Year in which the Participant
is first eligible to participate in the Plan.
Payment shall be made in the form elected, from among the following options:
i.If elected before January 1, 2014, the payment options are the following: lump
sum, monthly installments, semi-annual installments, and annual installments.
Installment payments shall be substantially equal and shall be made over the
period of time elected, not greater than 15 years.
ii.If elected on or after January 1, 2014, and before November 1, 2020, the
payment options are the following: lump sum or annual installments. Installment
payments shall be substantially equal and shall be made over the period of time
elected, not greater than 15 years.
iii.If elected on and after November 1, 2020, the payment option shall be one
lump sum.
iv.If a Participant has not made a timely and valid election as to the form of
payment, payment shall be made in one lump sum.
5.Timing of Payment of Post-2004 Account. Payment of a Post-2004 Account in
accordance with this Section 6.3 shall commence within 45 days after the
Participant’s date of Separation from
11



--------------------------------------------------------------------------------









Service, or, if later, within such timeframe permitted under Code Section 409A,
and guidance and regulations thereunder.
6.Modifications to Time and Form of Payment. A Participant cannot change the
time or form of payment of a Post-2004 Account under this Subsection 6.3(c)
unless (A) such election does not take effect until at least 12 months after the
date the election is made, (B) in the case of an election related to a payment
not related to the Participant’s Disability or death, the first payment with
respect to which such new election is effective is deferred for a period of not
less than five years from the date such payment would otherwise have been made,
and (C) any election related to a payment based upon a specific time or pursuant
to a fixed schedule may not be made less than 12 months prior to the date of the
first scheduled payment.
7.Time of Payment for Specified Employees. Notwithstanding any other provision
of the Plan, in no event can a payment of a Post-2004 Account to a Participant
who is a Specified Employee, at a time during which the Company’s capital stock
or capital stock of an Affiliate is publicly traded on an established securities
market, in the calendar year of his or her Separation from Service be made
before the date that is six months after the date of the Participant’s
Separation from Service, unless such Separation from Service is due to death.
k.Unforeseeable Emergency Distributions.
9.Pre-2005 Account. Upon a finding that a Participant has suffered an
Unforeseeable Emergency, the Plan Administrator may, in its sole discretion,
make distributions from the Participant’s Pre-2005 Account. The amount of such a
distribution shall be limited to the amount reasonably necessary to meet the
Participant’s needs resulting from the Unforeseeable Emergency.
Any distribution pursuant to this Subsection shall be payable in a lump sum. The
distribution shall be paid within 30 days after the determination of an
Unforeseeable Emergency.
10.Post-2004 Account. Upon a finding that a Participant has suffered an
Unforeseeable Emergency, the Plan Administrator may, in its sole discretion,
make distributions from the Participant’s Post-2004 Account and/or suspend
Employer credits entirely in accordance with the guidance under Code Section
409A. The amount of such distribution shall be limited to the amount necessary
to satisfy such Unforeseeable Emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of
12



--------------------------------------------------------------------------------









the distribution, after taking into account the extent to which such hardship is
or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship).
Any distribution pursuant to this Subsection shall be payable in a lump sum. The
distribution shall be paid within 30 days after the determination of an
Unforeseeable Emergency.
l.Automatic Cash-Out. Subject to Section 6.3(c)(4) of the Plan and
notwithstanding any other provision in the Plan, if (1) at the time a
distribution begins, the sum of the Participant’s Pre-2005 Account and Post-2004
Account does not exceed the applicable dollar limit under code Section
402(g)(1)(B), and (2) this sum is the entirety of the Participant’s interest in
the Plan and all other arrangements that are considered a single nonqualified
deferred compensation plan under Code Section 409A and applicable guidance
thereunder, the Employer shall distribute the Participant’s entire Pre-2005
Account and Post-2004 Account (and the Participant’s entire interest under any
other arrangement that is required to be aggregated with this Plan under Code
Section 409A). The form of payment of both the Pre-2005 Account and Post-2004
Account shall be a single lump sum.
m.Special Payment Election by December 31, 2006, for Code Section 409A
Transition Relief. Notwithstanding Section 6.3(c), a Participant may change an
election with respect to the time and form of payment of a Post-2004 Account,
without regard to the restrictions imposed under paragraph (3) of Section
6.3(c), on or before December 31, 2006; provided that such election (A) applies
only to amounts that would not otherwise be payable in calendar year 2006, and
(B) shall not cause an amount to be paid in calendar year 2006 that would not
otherwise be payable in such year.
n.Withholding for Taxes. To the extent required by the law in effect at the time
payments are made, an Employer shall withhold from the payments made hereunder
any taxes required to be withheld by the federal or any state or local
government, including any amounts which the Employer determines is reasonably
necessary to pay any generation-skipping transfer tax which is or may become
due. A Beneficiary, however, may elect not to have withholding of federal income
tax pursuant to Code Section 3405(a)(2).
ARTICLE VII.


BENEFICIARY DESIGNATION
o.Beneficiary Designation. Each Participant’s Beneficiary (both primary as well
as secondary) to whom benefits under the Plan shall be paid in the event of the
Participant’s death prior to complete distribution of the Participant’s Account,
shall be the Beneficiary that the Participant has selected under the Basic Plan.
A Participant may designate a Beneficiary or change a prior Beneficiary
designation only by designating or changing a Beneficiary under the Basic Plan.
13



--------------------------------------------------------------------------------









p.No Beneficiary Designation. If any Participant fails to designate a
Beneficiary in the manner provided above, if the designation is void or if the
Beneficiary designated by a deceased Participant dies before the Participant or
before complete distribution of the Participant’s benefits, the Participant’s
Beneficiary shall be the person identified in accordance with the procedures
under the Basic Plan.
ARTICLE VIII.


PLAN ADMINISTRATION
q.Allocation of Duties to Committees. The Plan shall be administered by the
Benefits Committee, as delegated by the Compensation Committee. The Benefits
Committee shall have the authority to make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of the Plan and decide
or resolve any and all questions, including interpretations of the Plan, as may
arise in such administration, except as otherwise reserved to the Compensation
Committee herein, or by resolution or charter of the respective committees.
In its discretion, the Plan Administrator may delegate to any division or
department of the Company the discretionary authority to make decisions
regarding Plan administration, within limits and guidelines from time to time
established by the Plan Administrator. The delegated discretionary authority
shall be exercised by such division or department’s senior officer, or his/her
delegate. Within the scope of the delegated discretionary authority, such
officer or person shall act in the place of the Plan Administrator and his/her
decisions shall be treated as decisions of the Plan Administrator.
r.Agents. The Plan Administrator may, from time to time, employ agents and
delegate to them such administrative duties as it sees fit, and may from time to
time consult with counsel who may be counsel to the Company.
s.Information Required by Plan Administrator. The Company shall furnish the Plan
Administrator with such data and information as the Plan Administrator may deem
necessary or desirable in order to administer the Plan. The records of the
Company as to an employee’s or Participant’s period or periods of employment,
separation from Service and the reason therefore, reemployment and Compensation
will be conclusive on all persons unless determined to the Plan Administrator’s
satisfaction to be incorrect. Participants and other persons entitled to
benefits under the Plan also shall furnish the Plan Administrator with such
evidence, data or information as the Plan Administrator considers necessary or
desirable to administer the Plan.
t.Binding Effect of Decisions. Subject to applicable law, and the provisions of
Article VIII, any interpretation of the provisions of the Plan and any decision
on any matter within the discretion of the Benefits Committee and/or the
Compensation Committee (or any duly authorized delegate of either such
committee) and made in good faith shall be binding on all persons.
14



--------------------------------------------------------------------------------









ARTICLE IX.


CLAIMS PROCEDURE
u.Claim. Claims for benefits under the Plan shall be made in writing to the Plan
Administrator. The Plan Administrator shall establish rules and procedures to be
followed by Participants and Beneficiaries in filing claims for benefits, and
for furnishing and verifying proof necessary to establish the right to benefits
in accordance with the Plan, consistent with the remainder of this Article.
v.Review of Claim. The Plan Administrator shall review all claims for benefits.
Upon receipt by the Plan Administrator of such a claim, it shall determine all
facts that are necessary to establish the right of the claimant to benefits
under the provisions of the Plan and the amount thereof as herein provided
within 90 days of receipt of such claim. If prior to the expiration of the
initial 90 day period, the Plan Administrator determines additional time is
needed to come to a determination on the claim, the Plan Administrator shall
provide written notice to the Participant, Beneficiary or other claimant of the
need for the extension, not to exceed a total of 180 days from the date the
application was received. If the Plan Administrator fails to notify the claimant
in writing of the denial of the claim within 90 days after the Plan
Administrator receives it, the claim shall be deemed denied.
w.Notice of Denial of Claim. If the Plan Administrator wholly or partially
denies a claim for benefits, the Plan Administrator shall, within a reasonable
period of time, but no later than 90 days after receiving the claim (unless
extended as noted above), notify the claimant in writing of the denial of the
claim. Such notification shall be written in a manner reasonably expected to be
understood by such claimant and shall in all respects comply with the
requirements of ERISA, ‎including but not limited to inclusion of the following:
11.the specific reason or reasons for denial of the claim;
12.a specific reference to the pertinent Plan provisions upon which the denial
is based;
13.a description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why such material
or information is necessary; and
14.an explanation of the Plan’s review procedure.
x.Reconsideration of Denied Claim. Within 60 days of the receipt by the claimant
of the written notice of denial of the claim, or within 60 days after the claim
is deemed denied as set forth above, if applicable, the claimant or duly
authorized representative may file a written request with the Benefits Committee
that it conduct a full and fair review of the denial of the claimant’s claim for
benefits. If the claimant or duly authorized representative fails to request
such a reconsideration within such 60 day period, it shall be conclusively
determined for all purposes of the Plan that the denial of such claim by the
Benefits Committee is correct. In
15



--------------------------------------------------------------------------------









connection with the claimant’s appeal of the denial of his or her benefit, the
claimant may review documents relevant to the benefit claim and may submit
issues and comments in writing.
The Benefits Committee shall render a decision on the claim appeal promptly, but
not later than 60 days after receiving the claimant’s request for review,
unless, in the discretion of the Benefits Committee, special circumstances
require an extension of time for processing, in which case the 60-day period may
be extended to 120 days. The Benefits Committee shall notify the claimant in
writing of any such extension. The notice of decision upon review shall be in
writing and shall include specific reasons for the decision, written in a manner
calculated to be understood by the claimant, as well as specific references to
the pertinent Plan provisions upon which the decision is based. If the decision
on review is not furnished within the time period set forth above, the claim
shall be deemed denied on review.
If such determination is favorable to the claimant, it shall be binding and
conclusive. If such determination is adverse to such claimant, it shall be
binding and conclusive unless the claimant or his duly authorized representative
notifies the Benefits Committee within 90 days after the mailing or delivery to
the claimant by the Benefits Committee of its determination that claimant
intends to institute legal proceedings challenging the determination of the
Benefits Committee and actually institutes such legal proceedings within 180
days after such mailing or delivery.
y.Employer to Supply Information. To enable the Benefits Committee to perform
its functions, each Employer shall supply fully and timely information to the
Benefits Committee of all matters relating to the retirement, death, or other
cause for Separation from Service of all Participants, and such other pertinent
facts as the Benefits Committee may require.
ARTICLE X.


PLAN AMENDMENT AND TERMINATION
z.Plan Amendment. While the Company intends to maintain the Plan in conjunction
with the Basic Plan, the Company or the Compensation Committee reserves the
right to amend the Plan at any time and from time to time with respect to
eligibility for the Plan, the level of benefits awarded under the Plan and the
time and form of payment for benefits from the Plan. The Benefits Committee, the
Compensation Committee, or the Board shall have the authority to amend the Plan
as described herein. The Compensation Committee or the Board shall have the
exclusive authority to amend the Plan regarding eligibility for the Plan, the
amount or level of benefits awarded under the Plan, and the time and form of
payments for benefits from the Plan. In addition, the Compensation Committee or
the Board shall also have the exclusive authority to make amendments that
constitute a material increase in Compensation, any change requiring action or
consent by a committee of the Board pursuant to the rules of the Securities and
Exchange Commission, the New York Stock Exchange or other applicable law, or
such other material changes to the Plan such that approval of the Board is
required. Unless otherwise determined by the Compensation Committee, the
Benefits Committee shall have the authority to amend the Plan in all respects
that are not exclusively reserved to the Compensation Committee or the Board.
16



--------------------------------------------------------------------------------









The respective committee may at any time amend the Plan by written instrument,
notice of which is given to all Participants and to Beneficiaries.
Notwithstanding the preceding sentence, no amendment shall reduce the amount
accrued in any Account prior to the date such notice of the amendment is given.
aa.Partial Plan Termination. The Compensation Committee or the Company at any
time may partially terminate the Plan provided that such partial termination of
the Plan shall not impair or alter any Participant’s or Beneficiary’s right to
the applicable Participant’s Account balance as of the effective date of such
partial termination. If such a partial termination occurs, no additional
Employer credits shall be made after the date of such partial termination other
than the crediting of earnings (or losses) until the date of distribution of
Participant Account balances. Further, the Plan shall otherwise continue to be
administered with respect to Account balances credited before the effective date
of such partial termination, and distribution shall be made at such times as
specified under this Plan.
ARTICLE XI.


MISCELLANEOUS PROVISIONS
ab.Unfunded Plan. The Plan is an unfunded plan maintained primarily to provide
deferred compensation benefits for a select group of “management or
highly-compensated employees” within the meaning of Sections 201, 301 and 401 of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
therefore is exempt from the provisions of Parts 2, 3 and 4 of Title I of ERISA.
Nothing contained in the Plan shall constitute a guaranty by the Company or any
other Employer or any other entity or person that the assets of the Company or
any other Employer shall be sufficient to pay any benefit hereunder.
ac.Company and Employer Obligations. The obligation to make benefit payments to
any Participant under the Plan shall be a joint and several liability of the
Company and the Employer that employed the Participant.
ad.Unsecured General Creditor. Participants and Beneficiaries shall be unsecured
general creditors, with no secured or preferential right to any assets of the
Company, any other Employer, or any other party for payment of benefits under
the Plan. Any life insurance policies, annuity contracts or other property
purchased by the Employer in connection with the Plan shall remain its general,
unpledged and unrestricted assets. Obligations of the Company and each other
Employer under the Plan shall be an unfunded and unsecured promise to pay money
in the future.
ae.Trust Fund. Subject to Section 12.3, the Company may establish separate
subtrusts for deferrals by employees of each Employer, pursuant to a trust
agreement entered into with such trustees as the Benefits Committee may approve,
for the purpose of providing for the payment of benefits owed under the Plan. At
its discretion, each Employer may contribute deferrals under the Plan for its
employees to the subtrust established with respect to such Employer under such
trust agreement. To the extent any benefits provided under the Plan are paid
from any such subtrust, the Employer shall have no further obligation to pay
them. If not
17



--------------------------------------------------------------------------------









paid from a subtrust, such benefits shall remain the obligation of the Employer.
Although such subtrusts may be irrevocable, their assets shall be held for
payment of all the Company’s general creditors in the event of insolvency or
bankruptcy.
af.Nonalienation of Benefits. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage,
or otherwise encumber, transfer, hypothecate, or convey in advance of actual
receipt the amounts, if any, payable hereunder, or any part thereof or rights
to, which are expressly declared to be unassignable and nontransferable. No part
of the amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony, or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.
Notwithstanding the preceding paragraph, the Account of any Participant shall be
subject to and payable in the amount determined in accordance with any qualified
domestic relations order, as that term is defined in Section 206(d)(3) of ERISA.
The Plan Administrator shall provide for payment of such portion of an Account
to an alternate payee (as defined in Section 206(d)(3) of ERISA) as soon as
administratively possible following receipt of such order. Any federal, state or
local income tax associated with such payment shall be the responsibility of the
alternate payee. The balance of any Account that is subject to any qualified
domestic relations order shall be reduced by the amount of any payment made
pursuant to such order.
ag.Indemnification.
15.Limitation of Liability. Notwithstanding any other provision of the Plan or
any trust established under the Plan, none of the Company, any other Employer,
any member of the Benefits Committee or the Compensation Committee, nor any
individual acting as an employee, or agent or delegate of any of them, shall be
liable to any Participant, former Participant, Beneficiary, or any other person
for any claim, loss, liability or expense incurred in connection with the Plan
or any trust established under the Plan, except when the same shall have been
judicially determined to be due to the willful misconduct of such person.
16.Indemnity. The Company shall indemnify and hold harmless each member of the
Benefits Committee and the Compensation Committee, or any employee of the
Company or any individual acting as an employee or agent of either of them (to
the extent not indemnified or saved harmless under any liability insurance or
any other indemnification arrangement with respect to the Plan or any trust
established under the Plan) from any and all claims, losses, liabilities, costs
and expenses (including attorneys’ fees) arising out of any actual or alleged
act or failure to act made in good faith pursuant to the provisions of the Plan,
including expenses reasonably incurred in the defense of any claim relating
thereto with respect to the administration of the Plan or any trust established
under the Plan, except that no indemnification or defense shall be provided to
any person with
18



--------------------------------------------------------------------------------









respect to any conduct that has been judicially determined, or agreed by the
parties, to have constituted willful misconduct on the part of such person, or
to have resulted in his or her receipt of personal profit or advantage to which
he or she is not entitled. In connection with the indemnification provided by
the preceding sentence, expenses incurred in defending a civil or criminal
action, suit or proceeding, or incurred in connection with a civil or criminal
investigation, may be paid by the Company in advance of the final disposition of
such action, suit, proceeding, or investigation, as authorized by the Benefits
Committee or the Compensation Committee in the specific case, upon receipt of an
undertaking by or on behalf of the party to be indemnified to repay such amount
unless it shall ultimately be determined that the person is entitled to be
indemnified by the Company pursuant to this paragraph.
ah.No Enlargement of Employee Rights. No Participant or Beneficiary shall have
any right to a benefit under the Plan except in accordance with the terms of the
Plan. The Plan shall not constitute a contract of employment between an Employer
and the Participant. Nothing in the Plan shall give any Participant or
Beneficiary the right to be retained in the service of an Employer or to
interfere with the right of an Employer to discipline or discharge a Participant
at any time.
ai.Protective Provisions. A Participant shall cooperate with his Employer by
furnishing any and all information requested by the Employer in order to
facilitate the payment of benefits hereunder, and by taking such physical
examinations as the Employer may deem necessary and taking such other action as
may be requested by the Employer.
aj.Governing Law. The Plan shall be construed and administered under the laws of
the State of Indiana, except to the extent preempted by applicable federal law.
ak.Validity. In case any provision of the Plan shall be held illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but the Plan shall be construed and enforced as if such illegal
and invalid provision had never been inserted herein.
al.Notice. Any notice required or permitted under the Plan shall be sufficient
if in writing and hand delivered or sent by registered or certified mail. Such
notice shall be deemed as given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification. Mailed notice to the Benefits Committee shall be
directed to the Company’s address. Mailed notice to a Participant or Beneficiary
shall be directed to the individual’s last known address in the applicable
Employer’s records.
am.Successors. The provisions of the Plan shall bind and inure to the benefit of
the Employers and their successors and assigns. The term successors as used
herein shall include any corporate or other business entity that shall, whether
by merger, consolidation, purchase, or otherwise, acquire all or substantially
all of the business and assets of an Employer, and successors of any such
corporation or other business entity.
19



--------------------------------------------------------------------------------









an.Incapacity of Recipient. If any person entitled to a benefit payment under
the Plan is deemed by the Plan Administrator to be incapable of personally
receiving and giving a valid receipt for such payment, then the Plan
Administrator may direct payment to the duly appointed guardian, conservator or
other similar legal representative of the Participant or Beneficiary to whom
payment is due. In the absence of such a legal representative, the Plan
Administrator may, in its sole and absolute discretion, make payment to a person
having the care and custody of a minor, incompetent or person incapable of
handling the disposition of property upon proof satisfactory to the Plan
Administrator of incompetency, status as a minor, or incapacity. Such
distribution shall completely discharge the Company, any other Employer, the
Plan Administrator, and the Plan from all liability with respect to such
benefit.
ao.Unclaimed Benefit. Each Participant shall keep the Plan Administrator
informed of his or her current address and the current address of his or her
Beneficiaries. The Plan Administrator shall not be obligated to search for the
whereabouts of any person. If the location of a Participant is not made known to
the Plan Administrator within three years after the date on which payment of the
Participant’s benefit may first be made, payment may be made as though the
Participant had died at the end of the three-year period. If, within one
additional year after such three-year period has elapsed or within three years
after the actual death of a Participant, the Plan Administrator is unable to
locate any Beneficiary of the Participant, then the Plan Administrator shall
have no further obligation to pay any benefit hereunder to such Participant,
Beneficiary, or any other person and such benefit shall be irrevocably
forfeited.
ap.Tax Compliance and Payouts.
17.It is intended that the Plan comply with the provisions of Code Section 409A
of the Code, so as to prevent the inclusion in gross income of any amounts
deferred hereunder in a taxable year that is prior to the taxable year or years
in which such amounts would otherwise actually be paid or made available to
Participants or Beneficiaries. This Plan shall be construed, administered, and
governed in a manner that affects such intent, and neither any Participant,
Beneficiary, nor Plan Administrator shall not take any action that would be
inconsistent with such intent.
18.Although the Plan Administrator shall use its best efforts to avoid the
imposition of taxation, interest and penalties under Code Section 409A, the tax
treatment of deferrals under this Plan is not warranted or guaranteed. Neither
the Company, the other Affiliates, the Plan Administrator, the Retirement
Committee, nor any designee shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any Participant, Beneficiary or
other taxpayer as a result of the Plan.
19.Notwithstanding anything to the contrary contained herein, (1) in the event
that the Internal Revenue Service prevails in its claim that any amount of a
Pre-2005 Account, payable pursuant to the Plan and held in the general assets of
the Company or any other Employer, constitutes taxable income to a Participant
or his or her Beneficiary for a taxable year prior to the
20



--------------------------------------------------------------------------------









taxable year in which such amount is distributed to him or her, or (2) in the
event that legal counsel satisfactory to the Company, and the applicable
Participant or his or her Beneficiary, renders an opinion that the Internal
Revenue Service would likely prevail in such a claim, the amount of such
Pre-2005 Account held in the general assets of the Company or any other
Employer, to the extent constituting taxable income, shall be immediately
distributed to the Participant or his or her Beneficiary. For purposes of this
Section, the Internal Revenue Service shall be deemed to have prevailed in a
claim if such claim is upheld by a court of final jurisdiction, or if the
Participant or Beneficiary, based upon an opinion of legal counsel satisfactory
to the Company and the Participant or his or her Beneficiary, fails to appeal a
decision of the Internal Revenue Service, or a court of applicable jurisdiction,
with respect to such claim, to an appropriate Internal Revenue Service appeals
authority or to a court of higher jurisdiction within the appropriate time
period.
20.Notwithstanding anything to the contrary contained herein, (1) in the event
that the Internal Revenue Service prevails in its claim that any amount of a
Post-2004 Account, payable pursuant to the Plan and held in the general assets
of the Company or any other Employer, constitutes taxable income under Code
Section 409A, and guidance and regulations thereunder, to a Participant or his
or her Beneficiary for a taxable year prior to the taxable year in which such
amount is distributed to him or her, or (2) in the event that legal counsel
satisfactory to the Company, and the applicable Participant or his or her
Beneficiary, renders an opinion that the Internal Revenue Service would likely
prevail in such a claim, the amount of such Post-2004 Account held in the
general assets of the Company or any other Employer, to the extent constituting
such taxable income, shall be immediately distributed to the Participant or his
or her Beneficiary. For purposes of this Section, the Internal Revenue Service
shall be deemed to have prevailed in a claim if such claim is upheld by a court
of final jurisdiction, or if the Participant or Beneficiary, based upon an
opinion of legal counsel satisfactory to the Company and the Participant or his
or her Beneficiary, fails to appeal a decision of the Internal Revenue Service,
or a court of applicable jurisdiction, with respect to such claim, to an
appropriate Internal Revenue Service appeals authority or to a court of higher
jurisdiction within the appropriate time period.
aq.General Conditions. Except as otherwise expressly provided herein, all terms
and conditions of the Basic Plan applicable to a Basic Plan benefit shall also
be applicable to a benefit payable hereunder. Any Basic Plan benefit shall be
paid solely in accordance with the terms and conditions of the Basic Plan and
nothing in the Plan shall operate or be construed in any way to modify, amend or
affect the terms and provisions of the Basic Plan.
[signature block follows on next page]
21



--------------------------------------------------------------------------------











22



--------------------------------------------------------------------------------











IN WITNESS WHEREOF, NiSource Inc. has caused this amended and restated Savings
and Restoration Plan for NiSource Inc. and Affiliates to be executed in its
name, by its duly authorized officer, effective as of November 1, 2020.
NISOURCE INC.






By:                    


Its:                    


Date:                    






23



--------------------------------------------------------------------------------









i.


History of the Plan
    Prior to January 1, 2004, Columbia Energy Group sponsored the Savings
Restoration Plan for Columbia Energy Group for eligible executives of Columbia
Energy Group and certain Affiliates. Effective January 1, 2004, NiSource Inc.,
the parent company of Columbia Energy Group, assumed sponsorship of the Savings
Restoration Plan for Columbia Energy Group, renamed the Plan the Savings
Restoration Plan for NiSource Inc. and Affiliates, and broadened the Plan to
include all employees of NiSource Inc. and Affiliates.
The Plan was amended and restated effective January 1, 2004, and amended
effective January 1, 2005. The Plan was then amended and restated again
effective January 1, 2005, to comply with Code Section 409A, and guidance and
regulations thereunder, with respect to benefits earned under the Plan from and
after January 1, 2005. Benefits under the Plan earned and vested prior to
January 1, 2005 shall be administered without giving effect to Code Section
409A, and guidance and regulations thereunder. The provisions of the Plan as set
forth herein apply only to Participants who actively participate in the Plan on
or after January 1, 2005. Any Participant who retired or otherwise terminated
employment with the Company and all Affiliates prior to January 1, 2005 shall
have his or her rights determined under the provision of the Plan as it existed
when his or her employment relationship terminated.
The Plan was further amended and restated, effective January 1, 2008, to provide
for mandatory lump sum payments of small account balances in accordance with
Code Section 409A. The Plan was amended and restated again, effective January 1,
2010, to contain provisions that eliminate mid-year enrollment into the Plan and
to allow Participants who make Roth Contributions to a Basic Plan to participate
in this Plan. The plan was further amended and restated, effective January 1,
2010, to restore certain Employer Contributions given to Participants who are
classified as “exempt employees” by the Employer and who are hired or rehired on
or after January 1, 2010.
The Plan was amended and restated again, effective May 13, 2011, to restore
Profit Sharing Contributions that otherwise would have been contributed to
Participants under the Basic Plan (if not subject to the Limits, defined below)
and to transfer all administrative authority with respect to the Plan (including
the authority to render decisions on claims and appeals and make administrative
or ministerial amendments) from the Compensation Committee to the Benefits
Committee. The Plan was again amended and restated, effective January 1, 2012,
to (1) remove the ability of participants to make elective deferrals to the
Plan; (2) change eligibility to receive Employer credits under the Plan to those
employees who are in job scope level C2 and above; (3) provide for investment
options in addition to the fixed interest credits currently available for the
crediting of earnings on Accounts under the Plan; and (4) clarify other
administrative matters related to the Plan. The Plan was amended and restated
again, effective October 22, 2012, to allow certain grandfathered participants
in the DCP to receive employer credits to be made under this Plan in 2013 and
beyond related to any Profit Sharing Contributions and Next-Gen Contributions
that otherwise would have been credited to their
24



--------------------------------------------------------------------------------









accounts under the Basic Plan but were not credited because their DCP deferrals
are excluded from Basic Plan compensation for purposes of such contributions.
The Plan was amended and restated again, effective August 10, 2017, to revise
the procedures for determining Disability under the Plan.
The Plan is amended and restated as of November 1, 2020, to revise the form of
payment of Plan benefits on a prospective basis and to clarify matters relating
to the Compensation Committee.


25



--------------------------------------------------------------------------------









ii.


Summary of Payment Terms
(Attached)


26




--------------------------------------------------------------------------------



Savings Restoration Plan for NiSource, Inc. and Affiliates -- Summary of Payment
Terms

Pre-2005 AccountPost-2004 AccountAfter Separation from Service


Form: In the same form the Participant elects for payment of his or her 401(k)
Plan account


Time: At the same time the Participant elects for payment of his or her 401(k)
Plan account
Form:
A.     In the form elected by the Participant, if a timely, valid election was
made
Elected before January 1, 2014:
•lump sum or
•installments over the period chosen, not greater than 15 years ---
◦monthly installments,
◦semi-annual installments, or
◦annual installments
Elected on or after January 1, 2014 and before November 1, 2020:
•lump sum or
•annual installments over the period chosen, not greater than 15 years
For participants first becoming eligible for participation on or after November
1, 2020: lump sum
B.     If a timely and valid election was not made, lump sum
Time:
•Participant is not a Specified Employee – within 45 days after Separation from
Service
•Participant is a Specified Employee – after six months have elapsed from the
date of Separation from Service (unless Separation from Service is due to death)
Pre-2005 AccountPost-2004 Account
In-Service Withdrawal Not Due to Unforeseeable Emergency


Form: Lump sum (33%, 67%, or 100%, with 10% penalty)


Time: When requested


Not availableIn-Service Withdrawal Due to Unforeseeable Emergency


Form: Lump sum (limited to the amount reasonably necessary to meet the need)


Time: Within 30 days of determination of unforeseeable emergency




Form: Lump sum (limited to the amount reasonably necessary to meet the need)


Time: Within 30 days of determination of unforeseeable emergency


Automatic Cashout


Form: Lump sum


Time: If at the time a benefit becomes payable, the balance in the combined
Pre-2005 and Post-2004 Accounts, and any other non-qualified account balance
plan account, is not greater than the currently-effective 401(k) elective
deferral limit, the Plan will pay out the aggregated benefit in one lump sum.












